El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
La Comisión Industrial de Puerto Rico le impuso un desacato por la cantidad de veinticinco dólares ($25) al abogado del lesionado, Ledo. Osvaldino Rojas Lugo, por no comparecer a una vista administrativa a la que fue citado. De dicha determinación solicitó reconsideración a la refe-rida agencia, la cual fue denegada. Inconforme, recurrió al Tribunal de Circuito de Apelaciones, quien expidió el auto de revisión y confirmó dicha decisión. No estando con-forme, el licenciado Rojas Lugo recurre ante nos para soli-citar la revocación de lo dictaminado por el Tribunal de Circuito de Apelaciones.
I
El 9 de marzo de 1998, la Comisión Industrial de Puerto Rico (en adelante la Comisión) notificó la celebración de una vista pública para el 16 de abril de 1998. Dicha vista era referente a la ampliación de tratamiento o determina-ción de mayor incapacidad por condición emocional del le-sionado, Sr. Sabino Hernández Chiquez. Se citó al señor Hernández Chiquez, a su representante legal, el Ledo. Os-valdino Rojas Lugo, al representante legal de la Corpora-ción del Fondo del Seguro del Estado, al asesor médico de la referida corporación, Dr. Víctor A. Toraño González, y a la Sra. Marta N. Velázquez López.
Llegado el día de la vista, y llamado el caso, compare-cieron todas las personas citadas, excepto el licenciado Rojas Lugo, representante legal del lesionado. El alguacil de sala, Sr. Carlos Polo, informó que dicho letrado no estaba presente y que no se había comunicado con la Comisión para excusar su incomparecencia. No obstante, señaló que el licenciado Rojas Lugo sí se había comunicado con la es-posa del lesionado, indicándole que estaba en el tribunal y le era imposible comparecer ante la Comisión, y que lo *944excusara. Ese mismo día, el señor Hernández Chiquez se comunicó por vía telefónica con la oficina del licenciado Rojas Lugo. Le atendió el Sr. Giovanni Correa, empleado de dicho abogado. El señor Correa le indicó que el licen-ciado Rojas Lugo no se encontraba. Sin embargo, el señor Hernández Chiquez escuchó cuando el señor Correa aten-dió otra llamada telefónica, en la que indicó, a una tercera persona, que el licenciado Rojas Lugo acababa de llegar. Respecto a esta situación, el licenciado Rojas Lugo alegó que el señor Correa no le informó sobre la llamada del señor Hernández Chiquez.
Ante la incomparecencia antes aludida, la Comisión, por voz de la Leda. Blanca Trinidad Torres, emitió una resolu-ción, en la cual le impuso un desacato y, en consecuencia, una sanción de veinticinco dólares ($25) al licenciado Rojas Lugo, apercibiéndolo que de incurrir en una próxima in-comparecencia injustificada daría lugar a que se refiriera la situación al Tribunal Supremo para el procedimiento disciplinario correspondiente.(1) Fundamentó su determi-nación en que no surgía del expediente que la citación al licenciado Rojas Lugo hubiera sido devuelta por el correo, ni tampoco que dicho letrado se hubiera comunicado con la Comisión para solicitar la suspensión de la vista señalada; que no puso en conocimiento a la Comisión de ningún tipo de conflicto en calendario, que sería el procedimiento apro-piado en esos casos. Expresó, además, que era la segunda ocasión en que el licenciado Rojas Lugo no comparecía a una vista presidida por ella, dejando a sus representados en un estado de total indefensión. La resolución antes alu-dida dispone, en lo pertinente, lo siguiente:
TRANSFERIR la presente Vista Pública, ante la incompare-cencia no justificada del representante legal del lesionado. Se informó que el abogado estaba en el Tribunal y se le hacía im-posible comparecer al [sic] día de hoy, dejando al lesionado en estado de indefensión.
*945Se le impone desacato por la cantidad de $25.00 al Ledo. Os-valdino Rojas Lugo, por la incomparecencia a sala, sin justifi-cación alguna y falta a la responsabilidad ética para este Foro. (Énfasis suplido.) Apéndice, pág. 12.
El 17 de julio de 1998, el licenciado Rojas Lugo solicitó reconsideración respecto a la referida resolución,(2) la cual posteriormente fue acogida por la Comisión.(3) El 30 de oc-tubre de 1998, la Comisión declaró no ha lugar dicha reconsideración. (4) No conforme con lo dictaminado, el li-cenciado Rojas Lugo solicitó revisión al Tribunal de Cir-cuito de Apelaciones el 1ro de diciembre de 1998.(5) Argüyó que erró la Comisión al imponerle la sanción y consignar en su resolución imputaciones injuriosas y carentes de ve-racidad, respecto a su persona y a su comportamiento profesional. El 24 de marzo de 1999, el Tribunal de Cir-cuito de Apelaciones emitió sentencia, en la que se expidió el auto de revisión solicitado y se confirmó la determina-ción de la Comisión Industrial. Concluyó que el foro admi-nistrativo actuó con suma discreción ante el patrón de con-ducta del licenciado Rojas Lugo, y que la Comisión estaba facultada para imponer la sanción recurrida, resultando ser dicha sanción proporcional a la conducta, que tuvo el efecto de dilatar los procedimientos administrativos. De-terminó que al no constar en el expediente administrativo que la notificación hubiera sido devuelta por el correo, se activaba la presunción de que la correspondencia enviada fue recibida. (6)
Inconforme con la referida sentencia, el licenciado Rojas *946Lugo recurre ante nos, levantando como errores cometidos por el Tribunal de Circuito de Apelaciones, los siguientes:

PRIMER ERROR DE DERECHO:

Entendemos que el Honorable [sic] Tribunal de Circuito de Apelaciones, Circuito Regional I, el Juez Ponente, González Ro-mán [sic] cometió grave error de derecho que amerita la revo-cación, al confirmar la resolución emitida por la Leda. Blanca Trinidad Torres en este caso, en abierta violación al estado de derecho vigente.

SEGUNDO ERROR DE DERECHO:

Entendemos que el Honorable Tribunal de Circuito de Apela-ciones, supra, [sic] cometió grave error de derecho al concluir sin base jurídica alguna que la Leda. Blanca Trinidad Torres sancionó la conducta repetida del abogado que suscribe de no comparecer ni justificar su incomparecencia a las vistas públicas.

TERCER ERROR DE DERECHO:

Cometió grave error de derecho la Comisionada Blanca Trinidad Torres al no darle la oportunidad de ser oido [sic] al abo-gado que suscribe violando los principios más elementales del debido proceso de ley, actuación que debió corregir el Honorable Tribunal de Circuito, supra [sic]. Petición de certiorari, pág. 7.
El licenciado Rojas Lugo alega que no fue citado para la referida vista. Manifiesta que la presente situación es re-currente, debido al caos administrativo por el cual atra-viesa la Comisión. Por otro lado, argumenta que la Comi-sión no tiene facultad legal para imponer desacatos y que se violó su debido proceso de ley al no concedérsele una oportunidad para ser oído.
H-1 H-í
Existen varias disposiciones legales que establecen la facultad de la Comisión Industrial para imponer desacatos. La Sec. 1 de la Ley de Desacato de 1ro de marzo *947de 1902,(7) según enmendada, dispone, en lo pertinente, como sigue:
La Corte Suprema, el Tribunal de Primera Instancia, el Tribunal de Distrito, y cualquier tribunal análogo o semejante, debidamente establecido en Puerto Rico y la Comisión Industrial de Puerto Rico, tendrán facultad para castigar por des-acato a toda persona culpable de cualquiera de los actos si-guientes:
(1) Perturbación del orden, ruido u otro disturbio, tendente directamente a interrumpir sus procedimientos, o conducta desordenadá, desdeñosa o insolente... y tendente a interrumpir sus procedimientos ....
(2) Obstinada desobediencia, u oposición intentada o reali-zada contra cualquier decreto, mandamiento u orden legal...
(3) Crítica injuriosa o infamatoria de los decretos, sentencias, órdenes o procedimientos de cualquier tribunal, incluyendo la Comisión Industrial de Puerto Rico, publicada en algún im-preso, periódico u hoja suelta para su circulación, tendente a desacreditar injustamente al tribunal o alguno de sus miembros.
(4) La resistencia ilegal y contumaz por parte de alguna persona a prestar juramento o llenar los requisitos como testigo en una causa pendiente ... o negarse a contestar a cualquier inte-rrogatorio legal, después de haber jurado o llenado dichos re-quisitos, sin excusa legítima.
(5) La voluntaria publicación de cualquier informe falso o groseramente inexacto, de procedimientos judiciales o cuasi ju-diciales; Disponiéndose, [sic] sin embargo, que la publicación de cualquier informe verdadero y justo de algún procedimiento judicial, no será penable como desacato. (Énfasis suplido.)
La See. 2 de la Ley de Desacato,(8) dispone con respecto *948a las penalidades que puede imponer la Comisión, en lo pertinente, como sigue:
... El Tribunal de Distrito y cualquier otro tribunal análogo o semejante y la Comisión Industrial de Puerto Rico, tendrán fa-cultad para castigar el desacato, según expuesto anteriormente, dirigido a dicho tribunal, mediante una multa máxima de vein-ticinco (25) dólares, y en defecto del pago de dicha multa la persona declarada culpable podrá ser recluida en la cárcel local más inmediata a dicho tribunal por un período máximo de veinte. (20) días. (Énfasis suplido.)
Las precitadas disposiciones legales no han sido objeto de derogación expresa alguna por parte del desarrollo legislativo en el área de derecho administrativo, así como en el derecho penal. El Art. 277 del Código Penal,(9) de la Ley Núm. 115 de 22 de julio de 1974, no derogó ex-presamente la Ley de Desacato. Por otro lado, el Art. 279 del Código Penal(10) reserva las facultades a favor de agencias, administraciones y funcionarios para castigar por desacato.
Cabe señalar que, en In re Arroyo Villamil, 113 D.P.R. 568 (1981), este Tribunal reconoció la vigencia de las precitadas disposiciones. A estos efectos expresó, que
... independientemente de la autoridad que tienen los funcio-narios y organismos administrativos para castigar por desacato ... tienen además la obligación de mantener orden y disciplina en los procedimientos y llamar la atención para ello a abogados y demás personas que ante ellos comparezcan. Ese poder disci-plinario es, sin embargo, limitado y debe ejercitarse con discreción. (11)
*949Si bien es cierto que la Ley de Desacato, supra, facultó a la Comisión Industrial para la imposición de desacato, nuestra Constitución no delega expresamente a las agencias administrativas el poder de castigar por desacato, lo que acarrearía un problema constitucional de separación de poderes. La facultad inherente para sancionar por desacato, a toda persona culpable de perturbación del orden, tendente a interrumpir los procedimientos, recae sólo en el Poder Judicial. (12) Reafirmamos los pronunciamientos de este Tribunal en H.M.C.A. v. Contralor, 133 D.P.R. 945, 968-969 esc. 18 (1993),(13) de que “[l]o que no puede delegarse a las agencias, por ser incompatible con la garantía constitucional de que nadie será privado de su libertad o propiedad sin un debido procedimiento de ley, es el poder de castigar como desacato el incumplimiento de sus requerimientos”. En el caso de autos la Comisión Industrial, mediante la Regla 40 de Procedimiento de la Comisión Industrial de Puerto Rico,(14) establece que el procedimiento de desacato se iniciará en la Comisión y subsiguientemente se remitirá el procedimiento de desacato a los tribunales.
Respecto a las sanciones que pueden imponer las agen-cias administrativas, la Sec. 3.21 de la Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico,(15) provee lo siguiente:
*950La agencia podrá imponer sanciones, en su función cuasi judicial, en los siguientes casos:
(a) Si el promovente de una acción, o el promovido por ella, dejare de cumplir con las reglas y reglamentos o con cualquier orden del jefe de la agencia, del juez administrativo o del oficial examinador, la agencia a iniciativa propia o a instancia de parte podrá imponer una sanción. La orden informará de las reglas, reglamentos u órdenes con las cuales no se haya cum-plido, y se concederá un término de veinte (20) días, contados a partir de la fecha de notificación de la orden, para la mostra-ción de causa. De no cumplirse con esa orden, o de determi-narse que no hubo causa que justificare el incumplimiento, en-tonces se podrá imponer una sanción económica a favor de la agencia o de cualquier parte, que no excederá de doscientos (200) dólares por cada imposición separada, a la parte o a su abogado, si este último es el responsable del incumplimiento.
(b) Ordenar la desestimación de la acción en el caso del pro-movente, o eliminar las alegaciones en el caso del promovido, si después de haber impuesto sanciones económicas y de haberlas notificado a la parte correspondiente, dicha parte continúa en su incumplimiento de las órdenes de la agencia.
(c) Imponer costas y honorarios de abogados, en los mismos casos que dispone la Regla 44 de Procedimiento Civil, según enmendada, Apéndice III del Título 32.
La precitada disposición no concede a las agencias administrativas la facultad para imponer desacatos. El efecto legal de las disposiciones de la Ley Núm. 170, supra, es que prevalecen sobre toda disposición legal, relativa a una agencia en particular, que sea contraria a sus disposiciones.(16) No obstante, la Regla 44 de Procedimiento de la Comisión Industrial de Puerto Rico, Reglamento Núm. 5882 de 20 de noviembre de 1998, pág. 24, dispone en igual forma que la Sec. 3.21 de la Ley Núm. 170, supra.
Por otro lado, la Regla 40 de Procedimiento de la Comi-sión Industrial de Puerto Rico, supra, pág. 23, dispone que la Comisión tiene la facultad de iniciar el procedimiento de *951desacato, el cual deberá tramitarse a través del Tribunal General de Justicia. Dicha regla dispone lo siguiente:
Los Comisionados tienen el deber de mantener el orden y la disciplina en los procedimientos y la facultad inherente de ini-ciar el procedimiento de DESACATO.
Serán motivos para iniciar cualquier procedimiento por des-acato los siguientes:
a. perturbación del orden, causar ruido o disturbio o condu-cirse en forma desdeñosa o insolente hacia la Comisión o a un Comisionado en su presencia, durante el desarrollo de una se-sión, tendiendo con ello directamente a interrumpir los proce-dimientos o menoscabar el respeto debido a su autoridad; o
b. reiterada y contumaz desobediencia a cualquier decreto, mandamiento, citación u otra orden legal expedida o dictada por un Comisionado en un caso o proceso, en que estuviere atendiendo; o
c. resistencia ilegal y contumaz por parte de una persona a prestar juramento o a cumplir los requisitos como testigo en una causa pendiente ante la Comisión, o que se negare sin ex-cusa legítima a contestar cualquier interrogatorio legal, des-pués de haber jurado o cumplido con dicho requisito.
Todo procedimiento conducente a la imposición de un des-acato, se deberá tramitar a través del Tribunal General de Justicia. (Énfasis suplido.)
Ciertamente, las reglas o los reglamentos son ex-presiones de aplicación general que interpretan, implantan o prescriben la ley o la política pública. (17) Para todos los efectos las reglas o los reglamentos promulgados por la agencia tienen la misma fuerza vinculante que la ley, habida cuenta que determinan derechos, deberes u obligaciones de las personas o los individuos sujetos a la jurisdicción de la agencia.(18)
La Regla 40 de la Comisión Industrial, supra, tuvo el efecto de subsanar el vicio del que adolecía el poder de la Comisión para castigar por desacato y encarcelar, ya *952que dicha regla hoy provee que todo procedimiento condu-cente a la imposición de desacato, civil o criminal,(19) de-berá tramitarse a través de los tribunales.
En el caso de autos, la Comisión, por voz de la Leda. Blanca Trinidad Torres, impuso directamente una multa por desacato al licenciado Rojas Lugo por su incomparecen-cia a una vista debidamente señalada.(20) A esos efectos, la Comisión, como agencia administrativa, una vez ha pro-mulgado un reglamento, está obligada a cumplir con sus disposiciones.(21) La actuación de la Comisionada, Leda. Blanca Trinidad Torres, está reñida con la Regla 40 de las Reglas de Procedimiento de la Comisión Industrial de Puerto Rico, supra. Por lo tanto, procede que revoquemos el dictamen administrativo respecto a la imposición del desacato.
Por los fundamentos antes expuestos, procede revocar la sentencia recurrida y la determinación de la Comisión Industrial.

Se dictará sentencia revocatoria.


 Apéndice II del recurso de certiorari, págs. 11-13.


 Apéndice III, págs. 14 — 19. El licenciado Rojas Lugo alegó que la resolución de la Leda. Blanca Trinidad Torres estaba saturada de prejuicios contra su persona; que no medió razón válida para la imposición de sanciones por ausencia injustificada de un abogado, cuando éste no fue debidamente citado, y que la Comisión obró descon-sideradamente al no concederle la oportunidad para que explicara su ausencia. Íd., pág. 18.


 Apéndice IV, pág. 20.


 Apéndice V, págs. 21-34.


 Apéndice I, págs. 1-10.


 Apéndice XIII, pág. 50.


 33 L.P.R.A. sec. 517.


 33 L.P.R.A. see. 518. Por otro lado, la Sec. 3 de la Ley de Desacato, 33 L.P.R.A. see. 519, dispone sobre el procedimiento que habrá de seguirse respecto a la imposición de desacato. Dicha sección expone lo siguiente:
“Cuando se comete un desacato a la inmediata presencia y vista de una corte de justicia o de la Comisión Industrial de Puerto Rico, podrá imponerse en el acto el correspondiente castigo por el juez de la corte o juez presidente de la misma, o por la Comisión Industrial de Puerto Rico o el Comisionado que esté presidiendo. Cuando se acuse a una persona de desacato cometido fuera de la presencia de la corte o de la Comisión Industrial, no podrá declarársele convicta sin habérsele dado previamente oportunidad para comparecer y defenderse del cargo. Siempre que alguna persona fuere multada o encarcelada por desacato a una corte o a la Comisión Industrial deberá firmarse por el juez o comisionado sentenciador una orden o mandamiento *948para dicha multa o prisión, consignándose en el mismo el acto o actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión y circunstancias de la misma, con especificación de la sentencia del tribunal, sin lo cual dicha sentencia del tribunal, quedará enteramente nula y sin efecto.”


 33 L.P.R.A. sec. 4621.


 33 L.P.R.A. sec. 4623. Dicha sección dispone lo siguiente:
“Este Código no afecta la facultad conferida por ley a cualquier tribunal, agen-cia, administración o funcionario público para castigar por desacato.”


 In re Arroyo Villamil, 113 D.P.R. 568, 573-574 (1981).


 Pueblo v. Cuevas Velázquez, 103 D.P.R. 290, 294 (1975), citando a De Torres v. Corte, 58 D.P.R. 515 (1941).


 Citando a Interstate Commerce Comm. v. Brimson, 154 U.S. 447, 485 (1894), en el que el Tribunal Supremo de Estados Unidos expresó lo siguiente:
“... The inquiry whether a witness before the Commission is bound to answer a particular question propounded to him, or to produce books, papers, etc., in his possession, and called for by that body, is one that cannot be committed to a subordinate administrative or executive tribunal for final determination. Such a body could not, under our system of government, and consistently with the due process of law, be invested with authority to compel obedience to its orders by judgment of fine or imprisonment.” (Énfasis suplido.)


 Reglamento Núm. 5882, aprobado el 20 de noviembre de 1998.


 3 L.P.R.A. sec. 2170a.


 Pagán Ramos v. F.S.E., 129 D.P.R. 888, 902 (1992).


 D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Ira ed., Colombia, Ed. Forum, 1993, pág. 53.


 Íd.


 Entendemos que las causas enumeradas en la Regla 40 de la Comisión Industrial, Reglamento Núm. 5882 de 20 de noviembre de 1998, pág. 24, para iniciar el procedimiento de desacato, se refieren tanto al desacato civil como al desacato criminal. Esta conclusión se concretiza más aún cuando al examinar la disposición final de dicha norma reglamentaria se hace referencia a todo procedimiento condu-cente a desacato, sin distinción alguna entre ambos.


 No resolvemos, por no estar ante nuestra consideración, si el comporta-miento inadecuado del Ledo. Osvaldino Rojas Lugo merecía una sanción administrativa.


 Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000); Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750 (1999); García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747 (1982); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53 (1978).